            CASE 0:18-cv-01776-JRT-HB Doc. 693 Filed 02/23/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST                         Civil No. 18-cv-01776-JRT-HB
LITIGATION




This Document Relates to:


All Actions




              STIPULATION TO AMEND THE PRETRIAL SCHEDULING
              ORDER REGARDING DEADLINE ON STRUCTURED DATA




010736-11/1438899 V1
              CASE 0:18-cv-01776-JRT-HB Doc. 693 Filed 02/23/21 Page 2 of 8




         The undersigned parties (“Parties”) stipulate and hereby request, under Federal

Rule of Civil Procedure 16(b)(4) and D. Minn. L.R. 16.3, to amend the Court’s

November 12, 2020 Order on Stipulation Regarding Pretrial Scheduling Order (Dkt.

532), amended once by a Stipulation to Amend the Pretrial Scheduling Order Regarding

Deadline on Structured Data (Dkt. 636), to extend from February 23, 2021 to March 2,

2021, the deadline to reach agreement on production of structured data or seek relief from

the Court.

         Good cause exists for amendment of the schedule to extend such deadline as set

forth below:

         1.       The first deadline to reach agreement on production of structured data or
                  seek relief from the Court was January 15, 2021.

         2.       On January 15, 2021, the Court extended this deadline to February 23,
                  2021.

         3.       The parties have had substantive discussions on the production of
                  structured data and continue to make progress on reaching a resolution or,
                  in the alternative, limiting the issues to be presented to the Court. But due
                  to a variety of factors, including a number of other contemporaneous
                  discovery-related deadlines that the parties are diligently addressing, and
                  the availability of both counsel and clients, the parties have not been able to
                  complete the meet-and-confer process in their efforts to reach agreement on
                  the production of structured data.

         4.       The Parties therefore collectively request that the deadline to reach
                  agreement on production of structured data or seek relief from the Court be
                  moved to March 2, 2021. The parties do not request that any other deadline
                  under the Pretrial Scheduling Order be moved or extended.

         5.       This request is being made to further efficient and cooperative case
                  management. It is not being made for the purpose of delay, and the
                  requested extension would not delay the resolution of this matter or
                  prejudice any party.




                                                -1-
010736-11/1438899 V1
            CASE 0:18-cv-01776-JRT-HB Doc. 693 Filed 02/23/21 Page 3 of 8




DATED this 23rd day of February, 2021         Respectfully submitted,

/s/ Bobby Pouya                               /s/ Arielle S. Wagner
Bobby Pouya                                   Arielle S. Wagner (MN #0398332)
Clifford H. Pearson                           W. Joseph Bruckner (MN #0147758)
Daniel L. Warshaw                             Brian D. Clark (MN #0390069)
Michael H. Pearson                            Craig S. Davis (MN #0148192)
PEARSON SIMON & WARSHAW, LLP                  Simeon A. Morbey (MN #0391338)
15165 Ventura Boulevard, Suite 400            Stephen M. Owen (MN # 0399370)
Sherman Oaks, CA 92403                        Stephanie A. Chen (MN #0400032)
Telephone: (818) 788-8300                     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
Facsimile: (818) 788-8104                     100 Washington Avenue South, Suite 2200
cpearson@pswlaw.com                           Minneapolis, MN 55401
dwarshaw@pswlaw.com                           Telephone: (612) 339-6900
bpouya@pswlaw.com                             Facsimile: (612) 339-0981
mpearson@pswlaw.com                           aswagner@locklaw.com
                                              wjbruckner@locklaw.com
Melissa S. Weiner (MN #0387900)               csdavis@locklaw.com
Joseph C. Bourne (MN #0389922)                bdclark@locklaw.com
PEARSON, SIMON & WARSHAW, LLP                 samorbey@locklaw.com
800 LaSalle Avenue, Suite 2150                smowen@locklaw.com
Minneapolis, MN 55402                         sachen@locklaw.com
Telephone: (612) 389-0600
Facsimile: (612) 389-0610                     Co-Lead Class Counsel for Direct Purchaser
mweiner@pswlaw.com                            Plaintiffs
jbourne@pswlaw.com

Bruce L. Simon
PEARSON, SIMON & WARSHAW, LLP
350 Sansome Street, Suite 680
San Francisco, CA 94104
Telephone: (415) 433-9000
Facsimile: (415) 433-9008
bsimon@pswlaw.com




                                        -2-
010736-11/1438899 V1
            CASE 0:18-cv-01776-JRT-HB Doc. 693 Filed 02/23/21 Page 4 of 8




/s/ Shana E. Scarlett                      /s/ Shawn M. Raiter
Shana E. Scarlett                          Shawn M. Raiter (MN# 240424)
HAGENS BERMAN SOBOL SHAPIRO                LARSON KING, LLP
LLP                                        2800 Wells Fargo Place 30 East Seventh
715 Hearst Avenue, Suite 202               Street St. Paul, MN 55101
Berkeley, CA 94710                         Telephone: (651) 312-6518
Telephone: (510) 725-3000                  sraiter@larsonking.com
Facsimile: (510) 725-3001
shanas@hbsslaw.com                         Jonathan W. Cuneo
                                           Joel Davidow Blaine Finley
Steve. W. Berman                           Yifei “Evelyn” Li
Breanna Van Engelen                        CUNEO GILBERT & LADUCA, LLP
HAGENS BERMAN SOBOL SHAPIRO                4725 Wisconsin Avenue NW, Suite 200
LLP                                        Washington, DC 20016
1301 2nd Avenue, Suite 2000                Telephone: (202) 789-3960
Seattle, WA 98101                          jonc@cuneolaw.com joel@cuneolaw.com
Telephone: (206) 623-7292                  bfinley@cuneolaw.com
Facsimile: (206) 623-0594                  evelyn@cunelolaw.com
steve@hbsslaw.com
breannav@hbsslaw.com                       Co-Lead Counsel for Commercial and
                                           Institutional Indirect Purchaser Plaintiffs
/s/ Daniel E. Gustafson
Daniel E. Gustafson (#202241)
Daniel C. Hedlund (#258337)
Michelle J. Looby (#388166)
Britany N. Resch (#0397656)
GUSTAFSON GLUEK PLLC
120 South 6th Street, Suite 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com
bresch@gustafsongluek.com

Co-Lead Counsel for Consumer Indirect
Purchaser Plaintiffs




                                        -3-
010736-11/1438899 V1
            CASE 0:18-cv-01776-JRT-HB Doc. 693 Filed 02/23/21 Page 5 of 8




/s/ Kyle G. Bates                       /s/ Patrick J. Ahern
Kyle G. Bates (USDCPR-306412)           Patrick J. Ahern
Todd M. Schneider                       AHERN AND ASSOCIATES, P.C.
Matthew S. Weiler                       Willoughby Tower
SCHNEIDER WALLACE                       8 South Michigan Ave., Suite 3600
COTTRELL KONECKY LLP                    Chicago, IL 60603
2000 Powell St., Suite 1400             Telephone: (312) 404-3760
Emeryville, California 94608            patrick.ahern@ahernandassociatespc.com
Telephone: (415) 421-7100
Facsimile: (415) 421-7105               Counsel for Direct Action Plaintiffs
kbates@schneiderwallace.com             Winn-Dixie Stores, Inc. and Bi-Lo
tschneider@schneiderwallace.com         Holdings, LLC
mweiler@schneiderwallace.com

Peter B. Schneider
SCHNEIDER WALLACE
COTTRELL KONECKY LLP
3700 Buffalo Speedway, Suite 300
Houston, Texas 77098
Telephone: (713) 338-2560
Facsimile: (415) 421-7105
pschneider@schneiderwallace.com

Ines Carrau Martinez Attorney General
Johan M. Rosa Rodríguez PR Bar No.
16819
Assistant Attorney General Antitrust
Division
Puerto Rico Department of Justice
P.O. Box 9020192
San Juan, Puerto Rico 00902-0192 Tel:
(787) 721-2900, ext. 2600, 2601
Fax: (787) 721-3223
jorosa@justicia.pr.gov

Counsel for the Commonwealth of
Puerto Rico




                                        -4-
010736-11/1438899 V1
            CASE 0:18-cv-01776-JRT-HB Doc. 693 Filed 02/23/21 Page 6 of 8




/s/ Mark L. Johnson                     /s/ Richard A. Duncan
Mark L. Johnson (#0345520)              Richard A. Duncan (#0192983)
Virginia R. McCalmont (#0399496)        Aaron D. Van Oort (#0315539)
GREENE ESPEL PLLP                       Craig S. Coleman (#0325491)
222 South Ninth Street, Suite 2200      Emily E. Chow (#0388239)
Minneapolis, MN 55402                   Isaac B. Hall (#0395398)
(612) 373-0830                          Bryan K. Washburn (#0397733)
mjohnson@greeneespel.com                FAEGRE DRINKER BIDDLE &
vmccalmont@greeneespel.com              REATH LLP
                                        2200 Wells Fargo Center 90 South
Daniel Laytin, P.C. (pro hac vice)      Seventh Street
Christa Cottrell, P.C. (pro hac vice)   Minneapolis, MN 55402-3901
Christina Briesacher (pro hac vice)     (612) 766-7000
KIRKLAND & ELLIS LLP                    richard.duncan@faegredrinker.com
300 North LaSalle                       aaron.vanoort@faegredrinker.com
Chicago, IL 60654                       craig.coleman@faegredrinker.com
(312) 861-2000                          emily.chow@faegredrinker.com
daniel.laytin@kirkland.com              isaac.hall@faegredrinker.com
christa.cottrell@kirkland.com           bryan.washburn@faegredrinker.com
christina.briesacher@kirkland.com
                                        Counsel for Hormel Foods
Counsel for Clemens Food Group,         Corporation and Hormel Foods, LLC
LLC and The Clemens Family
Corporation

/s/ Donald G. Heeman                    /s/ William L. Greene
Donald G. Heeman (#0286023)             William L. Greene (#0198730)
Jessica J. Nelson (#0347358)            Peter J. Schwingler (#0388909)
Randi J. Winter (#0391354)              Jon M. Woodruff (#0399453)
SPENCER FANE LLP                        STINSON LLP
100 South Fifth Street, Suite 2500      50 South Sixth Street, Suite 2600
Minneapolis, MN 55402                   Minneapolis, MN 55402
(612) 268-7000                          (612) 335-1500
dheeman@spencerfane.com                 william.greene@stinson.com
jnelson@spencerfane.com                 peter.schwingler@stinson.com
rwinter@spencerfane.com                 john.woodruff@stinson.com
                                        J. Nicci Warr (pro hac vice)
Stephen R. Neuwirth (pro hac vice)
Michael B. Carlinsky (pro hac vice)     STINSON LLP
Sami H. Rashid (pro hac vice)           7700 Forsyth Blvd., Suite 1100 St.
Richard T. Vagas (pro hac vice)         Louis, MO 63105
David B. Adler (pro hac vice)           (314) 863-0800
                                        nicci.warr@stinson.com


                                        -5-
010736-11/1438899 V1
            CASE 0:18-cv-01776-JRT-HB Doc. 693 Filed 02/23/21 Page 7 of 8




QUINN EMANUEL URQUHART &                Counsel for Seaboard Foods LLC and
SULLIVAN, LLP                           Seaboard Corporation
51 Madison Avenue, 22nd Floor New
York, NY 10010
(212) 849-7000
stephenneuwirth@quinnemanuel.com
michaelcarlinsky@quinnemanuel.com
samirashid@quinnemanuel.com
richardvagas@quinnemanuel.com
davidadler@quinnemanuel.com

Counsel for JBS USA Food Company


/s/ John A. Cotter            /s/ Gene Summerlin
John A. Cotter (#0134296)     Gene Summerlin (pro hac vice)
John A. Kvinge (#0392303)     Aaron Chapin (#06292540)
LARKIN HOFFMAN DALY &         Marnie Jensen (pro hac vice)
LINDGREN LTD.                 Ryann Glenn (pro hac vice)
8300 Norman Center Drive, Suite 1000
                              Kamron Hasan (pro hac vice)
Minneapolis, MN 55427-1060    Sierra Faler (pro hac vice)
(952) 835-3800                HUSCH BLACKWELL LLP
jcotter@larkinhoffman.com     13330 California St., Suite 200
jkvinge@larkinhoffman.com     Omaha, NE 68154
                              (402) 964-5000
Richard Parker (pro hac vice) gene.summerlin@huschblackwell.com
Josh Lipton (pro hac vice)    marnie.jensen@huschblackwell.com
GIBSON, DUNN & CRUTCHER, LLP ryann.glenn@huschblackwell.com
1050 Connecticut Avenue, N.W. kamron.hasan@huschblackwell.com
Washington, D.C. 20036-5306   sierra.faler@huschblackwell.com
(202) 955-8500
rparker@gibsondunn.com        Counsel for Triumph Foods, LLC
jlipton@gibsondunn.com

Brian Robison (pro hac vice)
GIBSON, DUNN & CRUTCHER, LLP
2001 Ross Avenue, Suite 2100
Dallas, TX 75201-6912
(214) 698-3370
brobison@gibsondunn.com

Counsel for Smithfield Foods, Inc.



                                        -6-
010736-11/1438899 V1
            CASE 0:18-cv-01776-JRT-HB Doc. 693 Filed 02/23/21 Page 8 of 8




/s/ David P. Graham                   /s/ Peter H. Walsh
David P. Graham (#0185462)            Peter H. Walsh (#0388672)
DYKEMA GOSSETT PLLC                   HOGAN LOVELLS US LLP
4000 Wells Fargo Center               80 South Eighth Street, Suite 1225
90 South Seventh Street               Minneapolis, MN 55402
Minneapolis, MN 55402                 T. (612) 402-3000
(612) 486-1521                        F. (612) 402-3001
dgraham@dykema.com                    peter.walsh@hoganlovells.com

Rachel J. Adcox (pro hac vice)        William L. Monts (pro hac vice)
Tiffany Rider Rohrbaugh (pro hac      Justin W. Bernick (pro hac vice)
vice)                                 HOGAN LOVELLS US LLP
AXINN, VELTROP &                      Columbia Square
HARKRIDER LLP                         555 Thirteenth Street, NW
950 F Street, N.W.                    Washington, D.C. 20004
Washington, D.C. 20004                (202) 637-5600
(202) 912-4700                        william.monts@hoganlovells.com
radcox@axinn.com                      justin.bernick@hoganlovells.com
trider@axinn.com
                                      Counsel for Agri Stats, Inc.
Counsel for Tyson Foods, Inc.,
Tyson Prepared Foods, Inc. and
Tyson Fresh Meats, Inc.




                                         -7-
010736-11/1438899 V1
